Citation Nr: 1735764	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  16-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from July 1981 to December 1981 and from June 2009 to November 2009.  The Veteran also served on active duty in the United States Army from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.

In June 2017, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing has been associated with the claims file.

The Board notes that in the September 2014 Notice of Disagreement, the Veteran raised a claim of entitlement to TDIU in connection with his PTSD, as to be explained below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim, and for the purpose of clarity, has separately captioned the issue on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Increased Rating for PTSD

Although additional delay is regrettable, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  

First, the Veteran contends that he is entitled to higher initial ratings for his service-connected PTSD.  The Veteran last underwent a VA examination for his service-connected PTSD in September 2013.  Since that time, the record reflects that his symptoms may have worsened.  Specifically, in multiple statements, including in statements given at his June 2017 video conference Board hearing, the Veteran has indicated that the medical evidence of record does not accurately reflect his disability picture.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Board notes that the September 2013 VA examination, currently the sole PTSD examination of record, lists the Veteran's PTSD symptoms but does not discuss the severity of these symptoms.  On remand, the RO should ensure that the VA examination to be obtained per this remand includes not only the Veteran's PTSD symptoms, but also their frequency, severity, and duration, so that the increased rating claim can be properly adjudicated.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (2013).

Total Disability Rating Based on Individual Unemployability (TDIU)

Moreover, the issue of entitlement to TDIU is reasonably raised when "a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability."  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2009); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that entitlement to TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").  Roberson and Comer dictate that entitlement to TDIU is not reasonably raised unless the record contains evidence of unemployability, either submitted by the veteran or developed by VA.  

Here, in the September 2014 Notice of Disagreement, the Veteran first reported that due to his PTSD, for which he is seeking a higher rating, he has not been able to hold a full-time job since he returned from service.  Then, at his June 2017 video conference Board hearing, the Veteran reported that although he currently works part-time for a friend, he is only able to work at this job because his employer is his friend and his friend has allowed him to work at night so that he can avoid being around other people and crowds.  The Veteran has consistently stated that he cannot be around other people and crowds due to his PTSD.  Further, he stated at his hearing that if he were ever to lose this particular job, he would not have any other work options due to his PTSD.  

The Veteran is competent to establish the presence of observable symptomatology and there is no evidence these statements are not credible, particularly as they have been consistent with his other statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board finds that the Veteran's statements have reasonably raised the issue of entitlement to TDIU.  Given such, remand is warranted for development and consideration of this issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outstanding VA medical records pertaining to the Veteran for the appeal period.

2. Complete the evidentiary development necessary to adjudicate a claim for TDIU.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such record exists, the Veteran and his representative should be notified in writing.

3. After Steps 1 and 2 have been completed, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  This includes not just reporting the Veteran's PTSD symptoms, but also the frequency, severity, and duration, with which these symptoms occur.  

The examiner should also specifically consider the Veteran's contentions expressed in the June 2017 hearing transcript, and the February 2015 statement from the Veteran's former spouse.

This examiner, or if necessary, a different examiner, should also provide a TDIU opinion.  If this examiner is not able to provide such an opinion, a new examiner may be assigned to address the TDIU opinion.  In either case, the claims file, including the relevant TDIU documents in the record, should be made available to the examiner, who should indicate on the examination reports that he/she has reviewed the documents.  

The VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disability alone is so disabling as to render him unable to obtain or maintain substantially gainful employment. 

Medical, educational, and employment history should be addressed.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims, including the claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



